Mr. Justice Denison
dissenting:
I cannot agree with the majority opinion either in its argument or conclusion. The relator is within the classified service.
In People v. Higgins, 67 Colo. 441, 184 Pac. 365, we held that a water commissioner was within the classified service on the ground that he, being a peace officer, was engaged “in'the administration of justice,” and therefore was a state officer, following People v. Curley, 5 Colo. 412, where it was held that a police judge of the city of Lead-ville was a state officer. If a police judge and a water commissioner are state officers because engaged in the administration of justice, how can it be said that a deputy *445clerk of a court of record is not? The civil service amendment recognizes this, and excepts from the classified service “one clerk for each court of record.” There is no reason in this exception, unless it was intended to include in the classified service an assistant or deputy clerk.
The claim is made that this last point is of no force because neither the clerk nor his deputy is within the classified civil service of the state, and therefore cannot be excepted from it, but that claim is groundless since they are within that service because engaged in the administration of justice, as held in People v. Higgins.
I am authorized to say that Mr. Justice Teller concurs in this dissent.